       Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 1 of 63



                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------------x
R.M. BACON, LLC and MICHAEL BACON,

                                   Plaintiffs                           Case Number: 17-cv-441 (LEK/DJS)

 -v-                                                                    SECOND AMENDED
                                                                        COMPLAINT
SAINT-GOBAIN PERFORMANCE PLASTICS
CORP., HONEYWELL INTERNATIONAL                                          DEMAND FOR JURY TRIAL
INC. f/k/a ALLIED-SIGNAL INC., and/or
ALLIEDSIGNAL LAMINATE SYSTEMS,
INC., E.I. DUPONT DE NEMOURS
AND COMPANY and 3M CO.,

                                    Defendants.
--------------------------------------------------------------------x



        Plaintiffs, by and through their attorneys, as and for their second amended complaint

against Defendants Saint-Gobain Performance Plastics Corp. (“Saint-Gobain”) and Honeywell

International Inc. f/k/a Allied-Signal Inc. and/or AlliedSignal Laminate Systems, Inc.

(Honeywell), E.I. DuPont De Nemours (DuPont) and Company and 3M Co. (3M)(collectively,

Defendants), allege as follows:

                                              INTRODUCTION


        1.       R.M. Bacon, LLC (“R.M. Bacon” or Company) is one of the direct and immediate

victims of Defendants’ systematic contamination of the local aquifer. Defendants’ actions, in

short, have caused the collapse of a 30-year old local business.

        2.       Unknown to plaintiffs, Defendants were responsible for the contamination of the

local environment with a dangerous chemical called perfluorooctanoic acid, commonly referred to

as PFOA. When consumed, PFOA can cause numerous and serious health issues.
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 2 of 63



       3.        The Defendants are responsible for the contaminated the local aquifer with this

chemical, which has resulted in a significant number of individuals suffering from severe

impairments of their health and most suffering property damage.

       4.        On May 19, 2016, the U.S. Environmental Protection Agency issued a new health

advisory for PFOA (and a related chemical, PFOS), setting lifetime exposure to PFOA and PFOS

from drinking water at 70 parts per trillion (ppt). Upon information and belief, the level of PFOA

in Hoosick Falls’ municipal water supply has exceeded 500 ppt for years, if not decades.

       5.        The State of New York has identified Saint-Gobain and Honeywell as two of the

parties, if not the only parties, potentially responsible for the contamination of the groundwater in

Hoosick Falls.

       6.        On January 27, 2016, Governor Cuomo directed New York state agencies to use

Superfund money to address PFOA in the Hoosick Falls’ water system and in private wells. The

primary Saint-Gobain site in Hoosick Falls was declared, at that time, a State Superfund site. The

State has since described the site as a “significant threat to public health or the environment.”

       7.        Defendants, in whole or in part, contaminated the aquifer beneath Hoosick Falls

with PFOA.

       8.        The PFOA contamination within the local water supply has had a direct and adverse

economic impact on plaintiffs R.M. Bacon, LLC and Michael Bacon.


                                             PARTIES


       9.        Plaintiff R.M. Bacon is a New York corporation located at 510 South Street,

Hoosick Falls, New York.




                                                  2
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 3 of 63



       10.      Plaintiff Michael Bacon mailing address is P.O. Box 136, Hoosick Falls, New York

and he resides at 669 South Street, Hoosick Falls, New York.

       11.      Defendant Saint-Gobain Performance Plastics Corporation is a foreign company

with its principal executive office located at 750 East Swedesford Road, Valley Forge,

Pennsylvania.

       12.      Saint-Gobain is a Paris-based multinational corporation with more than 350 years

of engineered materials expertise. Saint-Gobain is one of the top 100 largest industrial companies

in the world with € 43.2 billion in sales and 193,000 employees in 64 countries. Saint-Gobain

employs approximately 1,200 people in New York.

       13.      Saint-Gobain is the world's leading producer of engineered, high-performance

polymer products, serving virtually every major industry across the globe. Saint-Gobain

businesses support these key industries in bringing advanced technology polymer products and

using them in the most demanding applications.

       14.      Defendant Honeywell International (Honeywell), f/k/a Allied-Signal Inc., is a

foreign corporation with its principle executive office located at 115 Tabor Road, Morris Plains,

New Jersey.

       15.      Honeywell is a Fortune 100 company with a global workforce of approximately

130,000. It serves a variety of industries, including the specialty chemicals industry.

       16.      In 1999, Allied-Signal Inc. acquired Honeywell. The combined company adopted

Honeywell’s name, however, because of superior name recognition.

       17.      Allied-Signal was an aerospace, automotive, and engineering company that was

created through the 1985 merger of Allied Corp. and Signal Companies.               Together, these




                                                 3
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 4 of 63



companies had operated in the United States since at least the early 1920s. Prior to the merger, a

significant portion of Allied Corp.’s business was concerned with the chemical industry.

          18.   At all relevant times, AlliedSignal Laminate Systems, Inc. was a unit of Allied-

Signal.

          19.   Defendants Saint-Gobain and Honeywell (through its predecessor Allied-Signal

and/or AlliedSignal Laminates), at various times relevant herein, and as described more fully

below, operated a manufacturing facility at or around 14 McCaffrey Street, Hoosick Falls, New

York, and 1 Liberty Street, Hoosick Falls, New York. Defendant Honeywell also operated

facilities on John Street/3 Lyman Street in Hoosick Falls, New York, Liberty Street in Hoosick

Falls, New York and on River Road in Hoosick Falls, New York.

          20.   Defendant E.I. DuPont De Nemours and Company (DuPont), is and was at all

times relevant hereto a corporation organized under the laws of Delaware with its principal

executive office located at 974 Centre Rd., Wilmington, DE. DuPont is registered to do business

as a foreign corporation in the State of New York. At all times relevant hereto, DuPont

manufactured and sold ammonium perfluorooctanoate (APFO) and/or polytetrafluoroethylene

(PTFE) dispersions containing APFO to Defendants Saint-Gobain and Honeywell that were used

at these Defendants’ facilities in their manufacturing processes as described herein.

          21.   Defendant 3M Co. (3M) is and was at all times relevant hereto a corporation

organized under the laws of Minnesota with its principal executive office located at 3M Center

Building 220-11W-02, Saint Paul, Minnesota. Defendant 3M manufactured and sold APFO to

Defendants Saint-Gobain and Honeywell that was used at these Defendants’ facilities in their

manufacturing processes as described herein.




                                                 4
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 5 of 63



       22.     Defendant 3M manufactured and sold APFO to DuPont and other manufacturers

for inclusion in polytetrafluoroethylene (PTFE) and fluorinated ethylene propylene (FEP)1

dispersion products at least through 2000, and some of these PTFE and FEP dispersions were sold

to Defendants Saint-Gobain and Honeywell and used at these Defendants’ facilities in their

manufacturing processes as described herein.

       23.     Defendant DuPont manufactured and sold APFO after 2000, to other manufacturers

for inclusion in PTFE dispersion products up through 2015 and these PTFE dispersion products

were sold to Defendants Saint-Gobain and Honeywell and used at these Defendants’ facilities in

their manufacturing processes as described herein. Defendant DuPont also sold APFO directly to

Defendant Saint-Gobain between 2000 and 2015.


                                JURISDICTION AND VENUE


       24.     Jurisdiction is proper in this Court due to diversity of citizenship, pursuant to 28

U.S.C. § 1332(a), because the parties are citizens of different states and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

       25.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) because Defendant

Saint-Gobain conducts substantial business in this District, and has caused harm to the plaintiffs,

who resides in this District.




       1
             References to PTFE dispersions are intended to also include FEP dispersions and
other PFOA-containing products manufactured by Defendants DuPont and 3M.
                                                 5
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 6 of 63



                          GENERAL FACTUAL ALLEGATIONS


Background Regarding PFOA

       26.     Ammonium      Perfluorooctonoate     (APFO)    dissociates   in   water   to   form

perfluorooctanoate (PFO-) and under acidic conditions is protonated to form perfluorooctanoic acid

(PFOA). 2

       27.     PFOA is a fluorinated organic chemical that is part of a larger group of chemicals

referred to as perfluoroalkyl substances (PFASs) or perfluorochemical compounds (PFCs) that

include perfluorooctane sulfonic acid (PFOS).

       28.     PFOA and all PFCs are human-made chemicals that are not found in nature.

       29.     Defendant 3M is the inventor and original manufacturer of PFOA having begun

manufacturing the chemical in approximately 1947 at its Cottage Grove plant in Minnesota. It

ceased manufacturing PFOA in or about the year 2000.

       30.     Defendant DuPont began using PFOA (also referred to as C-8) in dispersion

polymerization in the manufacture of fluoropolymers at its Washington Works plant in West

Virginia in the 1950s.

       31.     Defendant DuPont began manufacturing PFOA after Defendant 3M chose to stop

making the chemical in 2000 and DuPont then continued to manufacture PFOA and use it in its

manufacturing processes after 2000. Defendant DuPont also sold PFOA to other manufacturers

of PTFE and FEP dispersions once it took over manufacturing the chemical from 3M after 2000.




       2
                For purposes of this complaint, APFO, PFO- and PFOA will all be generically
referred to as “PFOA.”

                                                6
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 7 of 63



          32.   Historically, PFOA was used as a polymerization aid and as a dispersion and

wetting agent in the manufacturing of fluoropolymers. PFOA was also used in manufacturing a

variety of consumer products to achieve water, oil, and grease repellency.

          33.   Prior to 2015, companies utilized PFOA to make, among other things, carpets,

clothing, fabrics for furniture, paper packaging for food and other materials such as cookware that

are resistant to water, grease or stains.

          34.   PFOA was also a key component in the manufacturing of PTFE (Teflon®) and

other similar coatings. In this process, PFOA was used as a surfactant, dispersing and wetting

agent. PFOA was not intended to be incorporated into the final product, although trace amounts

remain.

          35.   PFOA is a white solid at ambient temperature, but exists as a vapor when heated

during the process of PTFE (Teflon®) manufacturing and coating. When PTFE coatings are

heated PFOA vaporizes out of the PTFE dispersion and exits through stacks in manufacturing

facilities. When hot PFOA vapor exits through the stacks and cools, it condenses back into solid

form and, within minutes, it coagulates and forms micro-sized particulates ranging from 0.1 um

to 1 um in diameter that are then carried by the wind until they settle to the ground (dry deposition)

or are washed from the atmosphere by precipitation (wet deposition). PFOA is highly water

soluble and its particulate matter is carried by the wind and settles into soil where it dissolves into

rainwater and other precipitation and then readily percolates down to contaminate groundwater.

          36.   Due to its chemical structure, PFOA is biologically and chemically stable in the

environment and is resistant to environmental degradation processes. It is particularly persistent

in water and soil and, because PFOA is water-soluble, it can migrate readily from soil to

groundwater. PFOA remains present in the environment long after it is initially released.



                                                   7
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 8 of 63



        37.       In 2006, the Environmental Protection Agency (EPA) implemented a global

stewardship program that included eight major perfluoroalkyl manufacturing companies, including

Defendants DuPont and 3M. The stewardship program’s goal was (i) to achieve a 95% reduction

of global facility emissions of PFOA and chemicals that degrade to PFOA by 2010, and (ii) to

eliminate PFOA from emissions and products by 2015. According to EPA, all eight companies

that participated in the program have attested that they phased out PFOA, and chemicals that

degrade to PFOA, from emissions and products by the end of 2015.


PFOA-Associated Health Risks


        38.       There are a number of health risks associated with exposure to PFOA, and these

risks are present even when PFOA is ingested at, seemingly, very low levels (less than 1.0 part per

billion (ppb)).

        39.       Defendant DuPont had received inquiries regarding the toxicity of PFOA as early

as 1954 and began to be concerned about its toxicity.

        40.       In or about 1961, toxicologists working for Defendant DuPont concluded that

PFOA was toxic. Its toxicology section chief stated it should be “handled with extreme care.”

DuPont researchers also found that exposure to PFOA causes an increase in the size of the livers

in rats and rabbits. In 1962 the same effect was discovered by DuPont scientists when PFOA

was ingested by dogs. Internal documents from Defendant 3M show that company scientists had

been aware of the health risks of PFOA as early as the 1960s.

        41.       In 1970, Defendant DuPont became aware that a large group of company foremen

and salesmen at its Washington Works facility in West Virginia where Teflon® manufacturing

took place, had higher incidence rates of myocardial infarction, cerebrovascular disease, diabetes



                                                  8
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 9 of 63



mellitus and cancer than its high level executives at the facility who were not involved directly

in manufacturing operations.

        42.     In 1976, researchers from the University of Rochester, New York published a

report that showed widespread contamination of human tissues with organofluorine compounds

(organic compounds that contain the carbon-fluorine bond) which likely derived from

commercial sources such as PFOA. The authors contacted Defendant 3M questioning whether

its consumer products containing these compounds could be the source. J.D. LaZerte of 3M

advised W.S. Guy, one of the researchers on the project, “not to speculate” on the source of the

organofluorine compounds found in human tissues and, upon information and belief, 3M took no

further action to investigate this issue.

        43.     By 1978, Defendant 3M had found elevated organic fluorine levels in the blood

of its workers exposed to fluorinated surfactants such as PFOA.

        44.     When Defendant DuPont learned of these elevated levels in 3M workers, it too

began an internal review to determine its workers’ C-8 (PFOA) concentrations and documented

high concentrations of PFOA in the blood of its factory workers at its Washington Works plant

in West Virginia, showing that PFOA bioaccumulates and is not easily removed from the body.

        45.     In 1978, Bruce Karrh, M.D., Defendant DuPont’s Corporate Medical Director,

published an article in a professional journal stating: “It is the duty of every company’s

management to discover and reveal the unvarnished facts about health hazards. . . . [A] company

should disclose health-hazard information. It should be candid, and lay all the facts on the table.

This is the only responsible and ethical way to go. This approach is the correct one, of course and

it is the way we try to proceed at DuPont.”




                                                9
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 10 of 63



       46.     By September of 1978, Defendant DuPont had reviewed medical records of 11

operators and 18 laboratory workers with long-term exposure to PFOA and found that more of

them than anticipated had abnormal liver function tests (elevated liver enzymes in their blood

serum).

       47.     In the late 1970s, Defendant 3M consulted with Dr. Harold C. Hodge of the

University of Rochester. At a meeting in 1978, Dr. Hodge told 3M’s Medical Director, Dr. F.A.

Ubel, that physical examination results of employees should be compared with controls. “There

appears to be indications of liver change from the physical examination results. In terms of

indicators of liver disorder, there are [sic] a higher percentage of Chemolite [one 3M facility]

than at Decatur [another 3M facility] and the organically bound fluorine level at Chemolite is

correspondingly higher.” Dr. Hodge indicated to 3M at this time that a potential hazard was

present regarding organofluorine chemical exposure to its workers.

       48.     A joint meeting was held in 1979, between Defendant 3M’s fluorochemical

exposure committee and Defendant DuPont’s Eugene Berman and several of his DuPont

colleagues. Both companies’ representatives agreed that since there were no established adverse

health effects associated with the findings of accumulated fluorochemicals in the blood of workers

at the two companies there was no reason to provide an 8E notification under TSCA to the

Environmental Protection Agency regarding these findings. Minutes from the meeting indicate

that a discussion transpired between the two companies as to whether they would make any efforts

to seek evidence of a possible association between worker blood levels and illness: “DuPont was

asked if they had carried out any chronic studies on fluorochemicals in the past and if they planned

any in the future. In both cases the answer was negative. Fluorochemicals have a low priority in




                                                10
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 11 of 63



their chronic testing program. They would not carry out such studies unless they were forced to

by regulations.”

       49.     In 1979, Defendant DuPont learned that PFOA caused metabolic abnormalities,

including uncoupling of oxidative phosphorylation in rat liver mitochondria that were oxidizing

succinate. It also learned that PFOA seemed to alter the immunochemical reaction of bovine (cow)

serum albumin. It also was aware at that time that: 1) PFOA caused liver enlargement in rats and

death at high doses; 2) increases in plasma enzyme levels indicative of cellular damage in dogs

and death at high doses; and; 3) inhaled doses in rats for only four hours could cause liver

enlargement and corneal opacity.

       50.     Based upon the adverse health effects of PFOA on laboratory animals, in 1979,

Defendant DuPont established a provisional PFOA acceptable exposure level for its employees

of 0.01 mg/m3 in air based upon an 8-hour time-weighted average exposure.

       51.     In 1979, Defendant DuPont found increased PFOA levels in the blood of eight

workers who worked in the FEP polymerization and TFE dispersion polymerization processes,

with the average blood level for PFOA among the eight workers being 8.2 ppm (8,200 ppb).

       52.     In 1979, Defendant DuPont was aware that blood test results of its Washington

Works employees from 1978, showed that organic fluoride levels were associated with increases

in SGOT levels in blood serum. SGOT (now more commonly referred to as AST) is a liver

enzyme which when found at increased levels in blood serum is a sign of possible liver damage.

       53.     In 1979, Defendant DuPont was aware “compound-related effects” (effects related

to PFOA) were observed in both Rhesus monkeys and Charles River CD rats, but that “monkeys

were more severely affected of the two.” It learned that “the data on monkeys suggested increased

incidences of chronic interstitial nephritis [kidney damage], hyperkeratosis in the skin and a slight



                                                 11
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 12 of 63



increase in skeletal muscle atrophy …. Similarly, the data on rats suggest hepatocellular necrosis

[liver damage], sinusoidal liver congestion and the presence of yellow-brown pigment in the

epithelium of the convoluted tubules of the kidney.”

       54.     By 1979, Defendant DuPont was aware that a 90-day oral study in Rhesus

monkeys had been administered at dosage levels of 0, 3, 10, 30 and 100 mg/kg/day of PFOA,

with the monkeys receiving the highest dose dying during weeks 2-5 of the study, three of the

monkeys receiving the 30 mg/kg/day dose also died during weeks 7-12 of the study while all

monkeys exposed at this dose showed signs of toxicity in the gastrointestinal tract and other

adverse changes. Monkeys dosed at the two highest levels also showed weight loss from the first

week of the study.

       55.     Early PFOA toxicology studies commissioned by Defendant 3M were

summarized in 1980 and the liver was highlighted as a target organ, while effects on the immune

system were also reported. The study reports were not submitted to the EPA until 2000, the year

Defendant 3M decided to stop manufacturing PFOA.

       56.     In 1980, PFOA animal toxicity studies were published by Griffith and Long in the

JAIHA.

       57.     By 1980, Defendant DuPont had internally confirmed that PFOA “is toxic,”

“people accumulate” the chemical in their bodies after exposure and “continued exposure is not

tolerable.” At this same time Defendant DuPont documented that sixteen of its workers had

PFOA blood serum levels of between 4.97 ppm and 21.69 ppm (4,970 ppb and 21,690 ppb).

       58.     In 1980, DuPont was aware that the rate of first time myocardial infarctions (heart

attacks) in company foreman at its Washington Works facility was almost double what would

have been expected.



                                                12
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 13 of 63



       59.     In materials from a C-8 Communications meeting, dated July 31, 1980, D.E.

Steiner, an employee of Defendant DuPont, stated: “After 25 years of handling C-8, we see no

damage among workers. However the potential is there – C-8 has accumulated in the blood.

Because of this accumulation we have decided to undertake programs to minimize accumulation

of C-8 in the blood in the workers.”

       60.     By 1981, Defendant DuPont was aware that PFOA in the blood serum of a

pregnant woman could cross the placenta to the fetus. PFOA was found to be present in the

umbilical cord blood of an infant born to an employee and in the blood of an infant born to another

employee.

       61.     By 1981, Defendant 3M was aware that PFOA ingestion caused birth defects in

rats. Acting on this information Defendant DuPont surveyed children born to workers of its Teflon

Division and found birth defects in two of seven children born to PFOA exposed workers, both of

whom had eye defects.

       62.     An experimental study conducted by Defendant 3M in 1981 showed birth defects

in the eye lens of rats exposed to PFOA. A total of three teratology studies were carried out, all

of them finding lens abnormalities in exposed animals. In March 1981, Defendant 3M informed

Defendant DuPont of the rat study. DuPont then removed all female employees from PFOA

exposed jobs, but did not inform them of the reason for their transfer.

       63.     By the early 1980’s Defendants DuPont and 3M were sharing their internal studies

concerning health and environmental effects associated with exposure to PFOA that Defendants

were not sharing publicly.

       64.     In 1982, Defendant DuPont calculated that approximately 40 percent of the PFOA

vapor inhaled was retained in the blood of human males.



                                                13
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 14 of 63



       65.     A cross-sectional study of worker health at 3M’s Chemolite plant in Cottage

Grove, Minnesota was summarized by a 3M medical officer in 1982 as showing a high prevalence

of high blood pressure and elevation of cholesterol. No apparent effort was made to compare the

incidence of these conditions to PFOA or PFOS blood levels and the authors concluded that this

observation was caused by worker lifestyle, not occupational exposures.

       66.     On November 23, 1982, Defendant DuPont’s Medical Director, Bruce Karrh, MD,

wrote in an internal memorandum: a) “Our knowledge of the product health effects of long-term

exposure to low levels of C-8 is quite limited”; b) “C-8 is retained in the blood for a long time,

creating concern in other areas such as blood donations, etc.”; and c) “All employees, not just

Teflon area workers, are exposed.”

       67.     By September of 1984 Defendant 3M’s medical service team noticed an

increasing trend in worker organic fluorine concentrations in blood testing that had begun eight

years earlier. The team advised “we must view this present trend with serious concern . . .

exposure opportunities are providing a potential uptake of fluorochemicals that exceeds excretion

capabilities of the body.”

       68.     Thereafter, Defendant 3M decided to search to see if it could find any blood

samples among its workers that were free of organofluorine compounds.            When this was

unsuccessful, an internal 3M document proposed: “It is in the interest of 3M to strengthen the

evidence of non-industrial sources of organic fluorine in normal human blood.” 3M initiated

efforts beginning in 1993, to show that organic fluorine in blood could be from entirely natural

sources, but was unable to find any data to support this hypothesis.




                                                14
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 15 of 63



       69.     By June 14, 1984, Defendant DuPont was aware from analysis of blood testing of

former Teflon Division employees that the average biological half-life of PFOA in human blood

was approximately 2.4 years, but with considerable variability between individuals.

       70.     In 1984, Defendant DuPont was aware that male operators in the Teflon division

that had worked there for many years had complained about difficulty in achieving pregnancy

with their wives.

       71.     By 1986, Defendant DuPont was aware of a cancer morbidity study among its

Washington Works employees that showed male hourly wage workers had an incidence of

bladder cancer deaths at more than double what would have been expected.

       72.     By 1987, Defendant DuPont was aware through a study conducted of its Chamber

Works plant in Deepwater, New Jersey, where fluorochemicals were used, that there were

increases above expected rates of death from female breast cancer, bladder cancer, Hodgkin’s

disease, lung cancer, urinary cancers in men and cirrhosis of the liver in women.

       73.     On June 12, 1987, H.A. Smith, of the Safety, Energy & Environmental Affairs

office of Defendant DuPont’s Manufacturing Division made a request to DuPont’s Haskell

Laboratory that they establish an acceptable level of PFOA in the blood and an acceptable level

of PFOA in drinking water.

       74.     By 1988, Defendant DuPont was aware that PFOA was associated with increased

rates of carcinogenicity in rats, including testicular cancer.

       75.     On March 9, 1988, Defendant DuPont first recommended a drinking water limit

for PFOA of 1 ug/L (ppb). This guideline was adopted by DuPont in June of 1991.




                                                  15
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 16 of 63



        76.    In 1989, a study by Defendant DuPont of cancer incidence among its Washington

Works employees detected an increased incidence of leukemia, buccal cavity and pharynx cancer,

kidney and other urinary cancers, including bladder cancer and multiple myeloma.

        77.    By 1989, Defendant DuPont was aware that there were increases in other cancers

at its Chamber Works facility as well, including pancreatic, lung, kidney and bladder cancers and

Hodgkin’s disease.

        78.    An internal DuPont memo dated December 14, 1989, entitled “Washington

Works: Cancer Incidence and Overall Mortality Rates” indicates that among Washington Works

employees there was an increased incidence over expected of testicular cancer, kidney cancer and

other urinary cancers.

        79.    By 1990, Defendant DuPont was aware that among its Chamber Works employees

there was a statistically significant excess of deaths due to urinary cancers, a statistically

significant increased incidence of bladder cancer in male employees, a statistically significant

increase in mortality from cancer of the digestive organs among female employees and female

employees continued to have a statistically significant elevation in the incidence of cirrhosis of

the liver.

        80.    A 1990 DuPont internal industrial hygiene data review demonstrated a correlation

between PFOA levels in the air and PFOA blood levels in workers who inhaled contaminated air.

It was found that levels in blood were an order of magnitude or more higher than the levels in the

air, which demonstrated that PFOA bioaccumulated inside the human body.

        81.    In a DuPont report, dated April 12, 1990, entitled “Investigation of Hormonal

Mechanisms for C-8 Induced Leydig Cell Adenoma” by Mark Hurtt and Jon Cook of DuPont’s

Haskell Laboratory, which reviewed data derived from a 3M animal study, the authors concluded



                                                16
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 17 of 63



that the induction of Leydig cell adenoma (testicular tumors) related to PFOA exposure was likely

to be hormonally mediated.

       82.     By October 1990, Defendant DuPont learned that PFOA induced a dose-related

decrease in serum testosterone, which appeared to document a direct effect of PFOA on the testes.

       83.     On March 15, 1991, Wayne H. Martin of Defendant DuPont’s regulatory affairs

department sent a memo that reported on a meeting at which he and other DuPont employees

decided that “A warning of potential C-8 hazards (especially from condensate) should be included

in MSDSs for all products in which C-8 concentration is 0.1% or more.” It also indicated that all

other “product literature which contains safety or health warnings should be revised to be

consistent with MSDS.”

       84.     In October 1991, an internal proposal to conduct a cross-sectional study of liver

enzyme levels among Washington Works employees with potential exposure to PFOA was

rejected by Defendant DuPont’s management. In notes from a meeting when this proposed study

was considered, a DuPont employee wrote: “Do the study after we are sued.”

       85.     In the unpublished 1992 thesis of Frank Gilliland, MD who studied the clinical

pathology parameters of 111 male workers at Defendant 3M’s Chemolite plant in Cottage Grove,

MN, Dr. Gilliland found a positive correlation between PFOA exposure measured as serum total

organic fluorine and estradiol (an adverse effect) and a negative correlation with free testosterone

(also an adverse effect) with this association being stronger in older men. Dr. Gilliland concluded

that PFOA may affect male reproductive hormones.

       86.     Dr. Gilliland’s 1992 unpublished thesis from his 3M worker study also showed

thyroid effects in 3M production workers that were associated with organofluorine concentrations




                                                 17
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 18 of 63



in worker blood serum. A positive correlation was seen between organic fluorine and the thyroid

stimulating hormone in serum, a sign of thyroid deficiency.

       87.     An internal document from Defendant DuPont acknowledged that at doses of 300

ppm PFOA caused statistically significant increases in adenomas and carcinoma of the liver,

pancreas and Leydig cell adenomas in the testis. Thus, by 1993, DuPont was aware of two animal

studies that found that PFOA caused testicular cancer and DuPont knew that PFOA caused cancer

at three different anatomical sites among laboratory animals exposed to PFOA.

       88.     By 1993, Defendant 3M began to monitor PFOA levels in the blood serum of its

production workers and conducted a mortality study of such workers showing a 3-fold excess

occurrence of prostate cancer in workers employed more than ten years.

       89.     When Defendant 3M discussed DuPont’s results on cancer in male rats with

colleagues from the UK company ICI in 1995, the latter strongly espoused that APFO should be

considered an animal carcinogen, as the benign tumors observed are simply early lesions that

ultimately lead to malignant tumors, but 3M representatives disagreed.

       90.     By 1996, Defendant DuPont was informed that testing linked PFOA to damage to

DNA.

       91.     In or about 1996, Defendants DuPont and 3M jointly commissioned studies to

assess the effects of PFOA on humans by exposing monkeys to the chemical. By November of

1998 Defendants DuPont and 3M were aware that monkeys in this study were suffering from

severe health effects. By 1999 even the monkeys receiving the lowest dose of PFOA were

suffering adverse health effects, including liver toxicity, and it was determined that there was no

exposure level at which no observable effects could be found (NOEL) in non-human primates.




                                                18
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 19 of 63



        92.     As of January of 1997, researchers at Defendant DuPont were aware of a

hormonally-mediated mechanism for the Leydig cell tumors in rat testes. In a document entitled

“Hazard Characterization for Human Health in C8 Exposures, CAS Registry No. 3825-26-1,” Lisa

B. Biegel, Ph.D., Senior Research toxicologist at the DuPont Haskell Laboratory wrote: “The

studies summarized below support a hormonally-mediated mechanism for the Leydig cell

tumorigenesis: C8 produces an increase in hepatic aromatase activity, which elevates serum

estradiol concentrations, which in turn modulates growth factors in the testes, which results in

tumor formation…. The mechanism of tumorigenesis is not completely understood, and therefore

relevance to humans cannot be completely ruled out. However, it is known that non-genotoxic

compounds (such as C8) produce Leydig cell tumors by altering the endocrine system.”

        93.     A paper published in 1997, by John C. Cook of Defendant DuPont together with

Eric D. Clegg, concluded: “Occurrence of Leydig cell adenomas in test species is of potential

concern as both a carcinogenic and reproductive effect if this mode of induction and potential

exposure cannot be ruled out as relevant for humans [and]… it should be assumed that humans

are potentially susceptible.”

        94.     In 1999, Dr. Richard Purdy of Defendant 3M wrote to his 3M colleagues, Drs.

John Buttenhoff and Andrew Seacat that his calculations showed that a “general population

member with [PFOA levels of] 70 ppb (in one’s blood) could have 36 times more in his liver”

due to life-time accumulation.

        95.     In April 2000, Defendant DuPont rejected its occupational health official’s

recommendation for a comprehensive medical surveillance program for employees exposed to

PFOA, noting that establishing such a program “could have significant repercussions at any of

our other sites that handle . . . similar products.”



                                                   19
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 20 of 63



       96.     In or about 2000, the EPA notified Defendant 3M that it intended to pursue more

rigorous regulation of the perfluorinated chemicals manufactured by this Defendant. Shortly

thereafter Defendant 3M publicly announced that it was voluntarily withdrawing from the

perfluorinated chemical market, including its manufacturing of PFOA. Two of the reasons for

Defendant 3M’s decision were PFOA’s bio-persistence and toxicity.

       97.     In October 2001, Paul M. Hinderliter, Ph.D. and Gary W. Jepson, Ph.D. of the

DuPont Haskell Laboratory, drafted a paper entitled: A Simple, Conservative Compartmental

Model to Relate Ammonium Perfluorooctanoate (APFO) Exposure to Estimates of

Perfluorooctonoate (PFO) Blood Levels in Humans.” The paper described calculations which

showed that ingestion of 1 part per billion of PFOA in drinking water corresponded to human

PFOA blood levels 300 times higher.

       98.     In March 2002, a Defendant DuPont website titled “C-8 INFORM” continued to

state that PFOA had no adverse health effects: “In more than 50 years of C-8 use by DuPont and

others, there have been no known adverse human health effects associated with the chemical. 3M

and DuPont studies, as well as extensive other scientific data, support the position of no known

adverse human health effects associated with C-8.”

       99.     Before 2003, only one commercial laboratory in the United States had the capacity

to detect perfluorocarbons such as PFOA in blood. DuPont’s contract with that laboratory

prohibited it from testing PFCs for other entities without the consent of DuPont.

       100.    In 2003, Defendant 3M conducted a mortality study of its workers exposed to

PFOS, a chemical closely related to PFOA, and reported excess bladder cancer incidence with

high exposure jobs.




                                                20
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 21 of 63



       101.    A mortality registry kept by Defendant DuPont demonstrated an excess of kidney

cancer deaths over expected levels for workers at the Washington Works plant.

       102.    In 2006, the U.S. EPA reached a settlement agreement with Defendant 3M to

resolve 3M’s alleged reporting violations under the Toxic Substances Control Act regarding its

fluorochemicals. The agreement did not require 3M to admit the violations, but the company

agreed to pay a penalty in excess of $1.5 Million Dollars for 244 separate alleged violations.

       103.    In 2009, Defendant 3M performed a follow-up study of its workers exposed to

PFOA which showed an increase in prostate cancer incidence in workers with moderate to high

exposures.

       104.    Toxicology studies show that PFOA is readily absorbed after ingestion or

inhalation exposure. PFOA has a half-life in the human body of 2 to 9 years. PFOA binds to

albumen in the blood serum and is concentrated in the liver and kidneys. Indeed, PFOA is

especially concerning from a human health standpoint precisely because it can stay in the

environment and in the human body for long periods of time.

       105.    PFOA is associated in the medical literature with increased risk in humans of

testicular cancer, kidney cancer, prostate cancer, non-Hodgkin’s lymphoma, pancreatic cancer

and ovarian cancer, as well as thyroid disease, high cholesterol, high uric acid levels, elevated

liver enzymes, ulcerative colitis, and pregnancy-induced hypertension, as well as other

conditions. Studies of PFOA exposure in animals have shown the ability to cause other cancers

not yet associated with human exposure. The EPA has also advised that exposure to PFOA may

result in developmental effects to fetuses during pregnancy or to breastfed infants, liver damage,

and various immunological effects.




                                                21
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 22 of 63



       106.    In May 2006, the EPA Science Advisory Board stated that PFOA cancer data are

consistent with guidelines suggesting exposure to the chemical is “likely to be carcinogenic to

humans.” These health conditions can arise months or years after exposure to PFOA.


Knowledge of PFOA Environmental Contamination


       107.    In 1966, Defendant DuPont became aware that perfluorochemicals including PFOA

move rapidly in groundwater and migrate into nearby bodies of water.

       108.    By August 31, 1966, Defendant DuPont became aware that, without pretreatment,

a small amount of perfluorocarboxylic acid (the class of pefluorochemicals to which PFOA

belongs) dispersing agent, deposited in a landfill would be leached into the groundwater.

       109.    By May 13, 1975, Defendant DuPont employees in a memo entitled “Investigation

of Current Telflon® Waste Disposal” stated: “The problems with disposing of ‘Teflon’ waste are

fear of toxicity, either from ‘Teflon’ itself or additives in some products. Although fears of

contamination of underground water supplies by ‘Teflon’ scrap may be exaggerated, the

possibility of small amounts of undesirable materials such as ‘Triton’® and C-8 being present

does exist. For this reason, we have elected to not landfill ‘Teflon’ waste at the local landfill,

where large quantities of underground water serving both the Plant and the surrounding area are

present.”

       110.    In 1982, Defendant DuPont knew that PFOA was contaminating the Ohio River

and could be present in drinking water that came from the Ohio River. An internal DuPont memo

dated October 19, 1982 cited analysis and projections of estimated human PFOA exposure from

drinking contaminated Ohio River water.




                                                22
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 23 of 63



        111.   On November 23, 1982, Defendant DuPont’s then Medical Director, Bruce Karrh,

MD, wrote in an internal memorandum that “[t]here is obviously great potential for current or

future exposure of members of the local community from emissions leaving the Plant perimeter.”

        112.   By 1984, Defendant DuPont became aware that PFOA in particulate form

exhausted from stacks at its Washington Works plant was carried by the wind well beyond the

Washington Works plant property line and deposited in the soil throughout the community.

Defendant DuPont also learned that the drinking water supplies in communities around the

Washington Works plant were contaminated with PFOA, presumably from air discharges from

the plant of particulate matter that dissolved in rainwater and percolated into the groundwater and

from direct discharges of liquids containing PFOA into the Ohio River.

        113.   By 1984, Defendant DuPont began a program of secretly collecting samples of tap

water reported to be from public drinking water supplies near the Washington Works plant and

determining their PFOA levels. DuPont found that PFOA was present in drinking water samples

collected from locations in both Ohio and West Virginia in the vicinity of its Washington Works

facility.

        114.   By June 1984, Defendant DuPont was aware that water supplied by the town of

Little Hocking, Ohio, which was located “up-river” from the Washington Works plant contained

PFOA levels of at least 500 ppt. Because of the location of the contaminated wells in Little

Hocking in regards to the Washington Works facility and the direction of flow of the Ohio River,

Defendant DuPont knew that this contamination was caused by PFOA released into the air from

its manufacturing facility. Although Defendant DuPont knew that PFOA was persistent in the

environment and that it was continuing to release PFOA into the air meaning that such releases




                                                23
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 24 of 63



would likely increase the PFOA contamination in Little Hocking’s drinking water, Defendant

DuPont chose not to alert local, state or federal officials or the public.

       115.    By 1985, Defendant DuPont was aware that PFOA was leaching into groundwater

beneath ponds that DuPont had previously used to dispose of PFOA contaminated sludge and

was migrating through the groundwater under the plant into the public drinking water supply of

Lubeck, WV, where DuPont found PFOA levels as high as 1,500 ppt. These PFOA levels

increased to 1,900 ppt in 1987 and 2,200 ppt in 1988.

       116.    By 1987, Defendant DuPont had conducted air modeling at its Washington Works

facility that documented PFOA in the ambient air beyond the fence line of the property and

drifting with the wind into nearby communities.

       117.    On June 11, 1987, Dr. Karrh, Defendant DuPont’s Medical Director, told DuPont

officials that the Washington Works plant needed to give “highest priority” to issues associated

with the presence of PFOA outside the boundaries of the plant.

       118.    In January 1992, Defendant DuPont completed its purchase of the Lubeck

wellfield it had previously found to be contaminated with PFOA. It then tested the new wells

that were being used by the Lubeck community for drinking water and found that these wells had

even higher levels of PFOA than the old wells, even though the new wells were two miles further

away from the Washington Works plant. DuPont chose not to disclose its findings regarding the

PFOA levels in the new Lubeck wells. The contamination of these wells was not made public

until 2001 when the West Virginia Division of Environmental Protection tested the drinking

water in Lubeck.

       119.    In late 1998, Defendant 3M environmental scientist Richard Purdy wrote to his 3M

colleague Georjean Adams and suggested that his food chain risk assessment of fluorochemicals



                                                  24
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 25 of 63



produced by 3M once they entered the environment demonstrated a risk that could not be kept

confidential. In another email, Purdy stated “For 20 years the division has been stalling in the

collection of data needed for evaluating the environmental impact of fluorochemicals. PFOS is

the most onerous pollutant since PCB and you want to avoid collecting data that indicates it is

probably worse.”

       120.    In 1999, Purdy drafted a resignation letter which stated: “3M told those of us

working on the fluorochemical project not to write down our thoughts or have email discussions

on issues because of how our speculations could be viewed in a legal discovery process. This

has stymied intellectual development on the issue and stifled discussion of the serious ethical

implications of decisions.”

       121.    Shortly after Defendant 3M decided to terminate its production of PFOA in 2000,

groundwater near the 3M Cottage Grove facility in Minnesota was discovered to be highly

contaminated with PFOA.       Subsequently, perfluorinated compound (PFC) contamination

including PFOA and PFOS was found in groundwater further away from the facility, in

Washington and Dakota Counties. In Oakdale, MN the average PFOA concentration in the

municipal water was 570 ppt. Closer to the Cottage Grove facility groundwater levels were

measured as high as 619 ppb (619,000 ppt).

       122.    The State of Minnesota has determined that over 100 square miles of groundwater

have been contaminated by Defendant 3M’s disposal of PFCs and the source of residential

drinking water for over 125,000 Minnesotans has been affected by PFC waste disposal.

       123.    Upon information and belief, Defendants 3M and DuPont shared information about

the environmental contamination potential of fluorochemicals such as PFOA and PFOS from as




                                              25
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 26 of 63



far back as the 1980s and the information alleged to be known by one Defendant was made known

to the other.


PFOA Drinking Water Limit


        124.    In 2009, the EPA identified PFOA as an emerging contaminant of concern and

issued a provisional health advisory stating that short term (weeks to months) exposure to PFOA

at a concentration of 400 ppt can cause human health effects. The provisional health advisory

stated that the discovery of PFOA in water above the advisory level should result in the

discontinued use of the water for drinking or cooking.

        125.    Following EPA’s action, in 2013, New Jersey established a preliminary health-

based guidance level of 0.04 ppb (40 ppt) in drinking water.

        126.    In 2016, Vermont established a drinking water advisory of 0.02 ppb (20 ppt).

        127.    In May 2016, EPA replaced its 2009 provisional health advisory with a new

lifetime advisory. The 2016 lifetime health advisory established that the presence of PFOA in

drinking water at a concentration greater than 70 ppt should require water systems to undertake

remediation and public health officials to promptly notify consumers about the health risks

associated with exposure to PFOA. EPA health advisories are non-enforceable on the states.

EPA also established a Reference Dose (RfD) of 0.000002 mg/kg/day. The Reference Dose is

defined by EPA as an “estimate[] (with uncertainties spanning perhaps an order of magnitude) of

the daily exposure to the human population (including sensitive subgroups) that is likely to be

without an appreciable risk of deleterious effects during a lifetime.” United States EPA, Health

Effects Support Document for Perfluorooctanoic Acid (PFOA), p. 4-1 (May 2016).




                                                26
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 27 of 63



        128.    In May 2017, Minnesota established a health guidance value for PFOA in drinking

water of 0.035 ppb (35 ppt).

        129.    In November of 2017 the State of New Jersey announced it will adopt a new

health-based Maximum Contaminant Level (MCL) for PFOA in drinking water to 14 ppt from

its previously set level of 40 ppt based upon the recommendation of the New Jersey Drinking

Water Quality Institute, which was based upon the latest research on the adverse health effects of

PFOA.

        130.    At the time of this filing, numerous states are considering imposing limitations for

the presence of PFOA in drinking water.


PFOA Use in and around Hoosick Falls


        131.    For several decades beginning as early as the late 1950s, PFOA was used in

manufacturing processes at facilities in and around Hoosick Falls.

        132.    One of these facilities is a small factory located at 14 McCaffrey Street

(“McCaffrey Street Site”). New York State has identified the McCaffrey Street Site as a probable

source for the presence of PFOA in the Village municipal water supply and local aquifer. Indeed,

the State has characterized the McCaffrey Street Site as a “significant threat to public health or the

environment.”

        133.    The McCaffrey Street Site began operation in or about 1955. A company called

Dodge Fibers Corporation owned and operated the factory at that time.

        134.    Upon information and belief, in or about 1967 Oak Materials Group, Inc. purchased

the assets and liabilities of Dodge Fibers, including the McCaffrey Street Site.




                                                  27
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 28 of 63



       135.    Upon information and belief, in or about 1986, Allied-Signal Inc. purchased Oak

Materials Group, Inc., which included the assets and liabilities of the McCaffrey Street Site.

Allied-Signal operated the McCaffrey Street Site until 1996.

       136.    In addition, at or around the time that it purchased Oak Material Group, Allied-

Signal merged Oak Materials Group with another acquisition, Norplex, to form Norplex-Oak.

       137.    Shortly thereafter, the Norplex-Oak business unit took over operations of the

Hoosick Falls facilities, which included the McCaffrey Street Site, as well as 1 Liberty Street, a

facility at John St./Lyman St., and at least four buildings on River Road.

       138.    The Hoosick Falls facilities were known within Allied-Signal as Fluorglas or the

Fluorglas division.

       139.    Fluorglas used PFOA in its operations at the facilities at McCaffrey Street, 1

Liberty Street, John Street, and in at least one of the buildings on River Road.

       140.    Fluorglas purchased PTFE dispersions containing PFOA from DuPont and other

manufacturers, who in turn had purchased PFOA from 3M.

       141.    Fluorglas also purchased PFOA from 3M.

       142.    Upon information and belief, in or about 1996, Allied-Signal sold some of the

assets and liabilities of its Hoosick Falls facilities, including the McCaffrey Street Site, to Furon

Company (Furon).

       143.    Upon information and belief, Allied-Signal did not sell all of the assets and

liabilities in the Hoosick Falls facilities at this time. For example, Allied-Signal retained

ownership of the facilities at John Street and River Road, both of which used PFOA in

manufacturing processes both during and prior to Allied-Signal’s ownership of those facilities.




                                                 28
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 29 of 63



          144.   Upon information and belief, in or about 1999, Defendant Saint-Gobain purchased

the assets and liabilities of Furon, including the McCaffrey Street Site and the site at 1 Liberty

Street.

          145.   Defendant Saint-Gobain has continuously owned and operated the McCaffrey Street

Site from the time it purchased the Furon Company to the present.

          146.   Throughout the operation of the McCaffrey Street Site, Defendants Saint-Gobain

and Honeywell (through its predecessors) manufactured stain and water resistant fabric coated

with PTFE dispersion at the factory.

          147.   In manufacturing stain-resistant fabric, each company coated the fabric with a

liquid solution containing PFOA (the “PFOA Solution”) manufactured by either Defendant

DuPont or Defendant 3M.

          148.   Saint-Gobain, Furon, Allied-Signal, and Oak Materials utilized trays for the

application of the PFOA dispersion to the fabric. Employees added the dispersion to the trays

during production runs and recovered a portion of the dispersion at the end of the run each shift.

          149.   During the drying process, heat would vaporize a portion of the PFOA, which was

discharged from the facility as fine particulate matter that was then transported by wind where it

settled to the ground and contaminated the soil throughout to the community. Ultimately, PFOA

traveled through the soil to the groundwater.

          150.   Defendants’ employees, at the direction of corporate officers, washed out and

discharged the remaining PFOA Solution from the trays into drains on a daily basis during each

shift. Those floor drains resulted in the discharge of PFOA into the soil and, in turn, into the

aquifer.

          151.   On average, the McCaffrey Street Site ran three shifts, five days a week.


                                                 29
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 30 of 63



       152.    Saint-Gobain also utilized PFOA in other processes at the McCaffrey Street Site

between 1999 and approximately 2004. Among other things, Saint-Gobain produced PTFE

(polytetrafluoroethylene) film, adhesive tapes and silicone rubber for aeronautical, automotive,

food processing and energy applications.

       153.    Saint-Gobain claims that it halted the use of PFOA in its fabric coating operations

at the McCaffrey plant around 2004, and began using another fluorinated carbon chemical as a

surfactant in manufacturing. Saint-Gobain continued to use PFOA in its silicone rubber operations

at the plant until approximately 2014.

       154.    Throughout the period during which Oak Materials, Allied-Signal, Furon, and

Saint-Gobain owned the McCaffrey facility and the facility on Liberty Street in Hoosick Falls,

each company also used PFOA in a solid form as a part of a separate process to manufacture,

inter alia, pressure-sensitive tapes, Teflon®-coated fabrics, and Teflon® sheet, tape and

laminates. This PFOA was also manufactured by Defendants 3M or DuPont.

       155.    Oak Materials, Allied-Signal, Furon and Saint-Gobain utilized six large,

approximately three-story ovens as a part of their PTFE and FEP coating manufacturing

processes.

       156.    The use of the ovens produced a sticky residue that would adhere to the internal

tubing or “stacks” within the oven, and PFOA comprised a part of that residue.

       157.    Each company established a rotation by which each oven and its stacks were

cleaned once every six weeks, with a different oven cleaned every Monday.

       158.    Defendants Saint-Gobain’s and Honeywell’s employees removed the residue in

the stacks by washing the stacks in a large sink that measured approximately 3 feet by 3 feet by

20 feet in size. At the end of each cleaning, the waste water from the cleaning was discharged



                                                30
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 31 of 63



down a drain and may have been released into a septic system or catch basin near the McCaffrey

plant. Those floor drains and other discharge points resulted in the discharge of PFOA into the

soil and, in turn, into the aquifer.

        159.    In addition to the McCaffrey Street Site, New York State has identified the

facilities at Liberty Street, John Street, and River Road as potential sources of PFOA

contamination. The New York DEC has classified the Liberty Street Site as a “Class 2,” site,

meaning that the site presents a significant threat to public health and/or the environment..

        160.    Saint-Gobain admits that from 1999 through 2014, its extruded tape department

at the Liberty Street Site used raw materials that contained PFOA. This PFOA was also

manufactured by either DuPont or 3M.

        161.    DEC has identified two additional sites, both formerly operated by Oak Materials

and Allied-Signal, located on John Street/3 Lyman Street and River Road. DEC has classified the

John Street Site as a “Class 2” Site. The River Road Site is classified as a “p-site” meaning that

further investigation is required

        162.    DEC has also stated that its preliminary investigation has identified PFOA within

the leachate coming from the former municipal landfill, and it has stated that it anticipates

classifying the former landfill as a p-site in the near future. DEC has measured PFOA levels of

21,000 ppt within the leachate. The landfill is adjacent to the Hoosic River and leachate from the

landfill continues to migrate towards and into the river.

        163.    Upon information and belief, Defendants Saint-Gobain and Honeywell discharged

PFOA into the environment through other means and at other sites that will be revealed through

the discovery process.




                                                 31
        Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 32 of 63




Disclosure of PFOA Contamination


         164.     In or around 2007, the Village completed the construction of a new production well

to supply municipal water to many of the residents of Hoosick Falls.

         165.     The production well lies approximately 500 yards away from the McCaffrey Street

Site.

         166.     The Village conducted testing in fall 2014 that confirmed high levels of PFOA in

the municipal water.

         167.     In June 2015, the Hoosick Falls Water Department conducted tests on the effluent

from its production well(s) in order to discern whether PFOA existed within the water supply.

         168.     Shortly thereafter, the Village received the results from its production well(s) tests.

         169.     Those tests again confirmed the presence of high concentrations of PFOA within

the municipal water system.

         170.     Testing of municipal water produced detections of 612 ppt, 618 ppt, 620 ppt, 151

ppt and 662 ppt for PFOA.

         171.     Upon information and belief, PFOA has been present in the municipal water

system at comparable levels for several decades.

         172.     Similarly, the Village oversaw the testing of certain private wells within the Village

in the summer of 2015, and received results that included detections that were significantly above

any safe level.

         173.     The Village’s response to these test results was to reassure individuals within the

community that the water was safe to drink.



                                                    32
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 33 of 63



         174.   In October 2015, EPA Region 2 administrator Judith Enck learned of the PFOA

test results taken in and around Hoosick Falls.

         175.   On November 25, 2015, the EPA contacted the Village and recommended the use

of an alternative drinking water source. EPA further recommended that residents not use the

municipal water for drinking and cooking.

         176.   In early December 2015, the DOH released a fact sheet for the Village. That fact

sheet stated, in part, “Health effects are not expected to occur from normal use of the water.”

         177.   Village officials further minimized the potential risk of PFOA in the municipal

water.

         178.   The EPA repeated its recommendation to the Village on December 17, 2015, after

learning that Village officials were downplaying the first EPA notice and suggesting that whether

or not an individual used municipal water was a matter of personal choice.

         179.   Unbeknownst to the community at the time, Saint-Gobain was privately negotiating

with Village elected officials in an effort to minimize its liability.

         180.   Shortly after the EPA’s December 17 warning, Saint-Gobain began providing free

bottled water to Village residents dependent on municipal water. Saint-Gobain also agreed to fund

the installation of a granulated activated carbon filter system on the municipal water system to

reduce the level of and/or remove PFOA from drinking water.

         181.   On January 14, 2016, Healthy Hoosick Water, a local community group, sponsored

a public meeting with personnel from the EPA, the DOH and the DEC.

         182.   At that meeting, New York officials announced that New York State had submitted

a letter that day seeking the designation of the McCaffrey Street Site as a state Superfund site.




                                                  33
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 34 of 63



        183.    During the mid-January meeting, residents dependent on private wells questioned

state officials about whether their wells may also be contaminated. State officials indicated that

the DOH would test the private wells of any individual upon request.

        184.    In fact, DOH put off testing most of the private wells in and around the Town of

Hoosick and instead focused its resources on the wells nearest the McCaffrey Street Site.

        185.    The DOH avoided providing private well testing for several more weeks. In

response to growing public outcry, however, the state finally reversed course and began testing the

private well of anyone requesting it.

        186.    In mid-January, a consultant hired by the state sent an email to DOH employees

stating that “all of the manufacturing in the village went to the ‘dump.’ Although the landfill was

decommissioned and capped several years ago all of the potential PFOA rich leachate goes to the

treatment plant and eventually out to the Hoosic River. It may be alarmingly high and we need

to get at least a baseline level.” Testing later confirmed that wells and soil in close proximity to

the Hoosick landfill were contaminated with PFOA. Indeed, one water sample taken from the

landfill showed PFOA at a concentration above 21,000 ppt. Upon information and belief,

Defendants Saint-Gobain and Honeywell discarded PFOA-laden waste at the landfill for years

before it was decommissioned.

        187.    The Hoosick Falls school district announced on January 22, 2016, that testing

identified PFOA within the well water at its transportation center.

        188.    On January 27, 2016, Governor Cuomo directed state agencies to use state

Superfund money to address PFOA in the Hoosick Falls municipal water system. The State Health

Commissioner said that the Saint-Gobain plant would be deemed a state Superfund site and

designated it a Class 2 site.



                                                 34
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 35 of 63



       189.    That same day, the governor announced an emergency regulation to classify PFOA

as a hazardous substance.

       190.    On January 28, 2016, the EPA advised that home owners with private wells should

use bottled water if testing had uncovered PFOA level in their water at 0.1 ppb (100 ppt) or higher.

The EPA further recommended that home owners with private wells should use bottled water if

no one has yet tested their well water.

       191.    At that time, one or more local banks indicated that they would not advance funds

for the purchase or refinancing of a home in Hoosick Falls. Indeed, the Treasurer of Trustco Bank,

Kevin Timmons, publicly confirmed that the bank was not writing new mortgages for any home

on the Village’s municipal water supply. Timmons indicated that lenders typically require that

homes have access to potable water before financing is approved.

       192.    Timmons further stated that financing would not be approved for homes on private

wells until the water supply was tested for the presence of PFOAs and showed the absence (or a

very low level) of PFOAs. Homeowners with private wells would later be required to prove that

their water was not contaminated as a prerequisite to acquiring financing. Even when financing

resumed, lenders offered interest rates that were much less favorable to borrowers than the rates

offered in late 2015, prior to disclosure of PFOA contamination.

       193.    As a result of the presence of PFOA within the aquifer, the municipal water system,

private wells, and on residential properties throughout Hoosick Falls, the property values in and

around Hoosick Falls have experienced a significant decline since the presence of PFOA was

disclosed in December 2015. That decline persists to this day and is expected to continue.

       194.    On or around February 1, 2016, United States Senator Charles Schumer called on

Saint-Gobain to disclose immediately the full extent of the pollution it caused. Senator Schumer



                                                 35
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 36 of 63



stated, “Saint-Gobain did this. They’ve got to first come clean as to what happened, where they

put the stuff, and then work on a plan to quickly clean it up.”

       195.    On February 5, 2016, news outlets reported that some Village residents were

bathing by sponge because they were afraid of inadvertently ingesting water during a shower.

       196.    On February 11, 2016, DEC identified Saint-Gobain and Honeywell as the parties

potentially responsible for PFOA contamination at one or more properties in Hoosick Falls,

including the McCaffrey Street Site.

       197.    The DEC demanded at that time that each company enter into an enforceable

Consent Order to characterize and investigate the extent of the contamination, to provide interim

remedial measures to protect public health and drinking water supplies, to analyze alternatives for

providing clean and safe drinking water and, ultimately, to design and implement a comprehensive

clean-up and remediation protocol.

       198.    On February 13, 2016, DOH began offering blood testing to any Hoosick Falls

residents who wished to have their blood tested for the presence of PFOA. Over 3,000 individuals

have participated in this program to date.

       199.    By February 24, 2016, a newly installed carbon filtration system at the municipal

water treatment plant became fully operational. This carbon filtration system was temporary, with

a permanent filter to be installed by December 2016. In spite of the presence of the temporary

filter, residents continued to rely on bottled water for drinking.

       200.    On February 26, 2016, state officials disclosed results from tests performed at

private wells. Of 145 wells tested, 42 showed PFOA contamination above 100 ppt.

       201.    The DEC also announced at this time that it had commenced installation of POET

systems for homes with private wells. DEC stated at that time that it had received 281 requests



                                                  36
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 37 of 63



for POETs. Throughout the spring, residents in and around Hoosick Falls would continue to deal

with frustrations relating to installation and upkeep of POET systems. Requests for POET systems

continued to mount, and as of the date of this Complaint the state has installed over 800 POET

systems on private wells in and around Hoosick Falls. These POET systems must remain installed

for the foreseeable future and require regular maintenance.

       202.    In early March 2016, the state disclosed results from water samples taken from the

Hoosick Falls Water Treatment Plant in or around February 2016. The highest sample showed

PFOA at a concentration of 983 ppt.

       203.    On June 3, 2016, DEC announced that it had reached agreement on two Consent

Orders with Saint-Gobain and Honeywell.        These Consent Orders require Defendants Saint-

Gobain and Honeywell to, inter alia, conduct further study of the Liberty Street Site and the sites

at John Street and River Road—each of which was classified as a p-site under New York law.

       204.    Around the same time as DEC’s announcement, state officials began releasing the

results of blood testing performed in February and March of 2016. Over the course of the

following two months, DOH officials would release data gathered from testing over 3,000

individuals.

       205.    Numerous residents received blood tests indicating that PFOA was present in their

blood at alarming levels. According to the DOH, the median blood level among those tested is

64.2 ug/L, a level that is 30 times higher than the national average level of 1.86 ug/L. The median

for men 60 and over was 91 ug/L.

       206.    Virtually all of the long-time residents of Hoosick Falls had blood levels an order

of magnitude or more above background levels of PFOA in their blood serum. Almost all of these

long-time residents also had blood levels significantly above the 95th percentile of Americans.


                                                37
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 38 of 63



       207.    Moreover, the vast majority of residents and former residents of Hoosick Falls have

been exposed to PFOA at a level that meets or exceeds some health-based comparison value.

       208.    The results of the state’s blood testing led to shock and fear among the residents

of Hoosick Falls. Since the results were mailed, the State has been unable to provide any

reasonable health guidance to those with elevated blood levels.

       209.    On July 8, 2016, United States Senator Kirsten Gillibrand echoed these concerns

at a town hall meeting in Hoosick Falls. Senator Gillibrand emphasized the need for and creation

of a biomonitoring program similar to the protocol implemented for first responders following

the 9/11 World Trade Center attacks. To date, neither the Defendants Saint-Gobain and

Honeywell nor the State has taken any action to implement such a program.

       210.    In November 2016, New York State formally named PFOA and PFOS as hazardous

substances.


Plaintiff R.M. Bacon – Neighborhood Business for 30+ Years


       211.    Michael Bacon formed R.M. Bacon, LLC (“R.M. Bacon”) in 1985.

       212.    R.M. Bacon is located in the Town of Hoosick, immediately south of Hoosick Falls.

       213.    Mr. Bacon grew up in Hoosick Falls and is a graduate of its high school.

       214.    The origins of the Company pre-date 1985, when Mr. Bacon purchased a dump

truck during high school to begin a business delivering fill, gravel and other materials to customers.

       215.    The business has expanded over the years and through 2015, R.M. Bacon’s primary

operations centered on custom home construction and home improvements.

       216.    For that work, the Company served as the general contractor, performing parts of

the work and overseeing the work of sub-contractors.



                                                 38
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 39 of 63



        217.    R.M. Bacon also performed excavations, deck installation, provided soil and fill to

home owners, putting in roads on properties, leased out construction equipment and handled the

storm maintenance work in the region (i.e., removed down trees, plowed roads and other related

services).

        218.    In developing the business, R.M. Bacon made a number of infrastructure

commitments that set the business apart from other companies in the immediate region. For

example, the Company built an all-season facility with independent power to insure operations

when regional storms cause power outages (indeed, Mr. Bacon makes his building available to

area residents who have lost power so that they can get a hot shower or use the power for

immediate, small needs).

        219.    The Company has an additional building, which it constructed to protect equipment

and to perform in-house maintenance on equipment. In these capacities, R.M. Bacon also provided

employment for residents of Hoosick Falls.

        220.    The Company has also made significant expenditures for its own equipment, such

as the purchase of a screen plant to insure the quality of the soil and other fill.

        221.    R.M. Bacon expanded over time to become a company with over $1 million in

annual revenues.

        222.    R.M. Bacon’s efforts and Mr. Bacon’s connections within the community made the

business the leading construction company in an approximate 25-mile radius of Hoosick Falls.

        223.    The Company, essentially, performed all excavation and roadway development

work for all new commercial construction in the area between 2010 and 2015.

        224.    Similarly, the Company provided approximately 75 percent of this work for all

private property development in the area through 2015.



                                                  39
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 40 of 63



          225.   R.M. Bacon, accordingly, has been the primary business in its field in the area for

over a decade. Given the relative size of towns such as Hoosick and Hoosick Falls, R.M. Bacon

was the first choice (and, frequently, only choice) for excavation and related work in the area.


Defendants’ Destruction of Plaintiff’s Business


          226.   The confirmation of the presence of PFOA in the groundwater in Hoosick Falls and

the EPA’s direction that residents no longer use tap or well water for drinking and cooking had a

direct impact on the business operations of R.M. Bacon.

          227.   The absence of safe water for the residents in Hoosick Falls immediately negatively

impacted residents’ confidence in the safety of their homes.

          228.   Individuals and companies in Hoosick Falls lost the ability to get loans for the

development or improvement of their properties as banks anticipated a sharp decline in property

values.

          229.   Individuals were informed that their properties had lost value.

          230.   Hoosick Falls’ residents became further concerned that any improvement to the

property would become lost value as property values continued to decline due to the PFOA

presence.

          231.   The resulting declaration of locations within the Village of Hoosick Falls as state

Superfund sites further depressed property values and further reduced interest in property

development in the area.

          232.   The New York State Department of Health’s disclosure of test results for blood

samples taken of local residents, revealing a significantly higher-than-average presence of PFOA

in the blood of local residents, further negatively impacted property values.



                                                  40
        Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 41 of 63



         233.   People suddenly became distrustful of even the fill that R.M. Bacon provided,

though it came from a different area, as they anticipated that the fill might contain PFOA.

         234.   The type of work that the Company previously performed disappeared in 2016, as

a result of the announced presence of PFOA in the local groundwater.

         235.   For example, in 2015, R.M. Bacon performed excavating and construction work on

a log cabin situated on an 800-acre property.

         236.   The owner of the property had intended to continue developing the property in

2016, as he worked towards a goal of developing the property into a horse farm and vacation spot.

With the announcement of PFOA in the groundwater and the declaration of the area as a State

Superfund site, the owner cancelled the development of the property.

         237.   While the Company had employed seven individuals for the previous five years, it

was only employing three individuals by June 2016, along with one part-time employee.

         238.   R.M. Bacon had no construction or excavation work scheduled at the start of July

2016.

         239.   The Company performed a minimal amount of excavation work during the summer

of 2016.

         240.   R.M. Bacon had previously obtained a low-interest, small business loan from the

Department of Agriculture (USDA) and applied to the USDA for permission to make only interest

payments for the next year to relieve some of the financial pressure on the Company. The USDA

did provide small relief on the terms of the loan. That relief ended in 2017.

         241.   As of July 1, 2016, the company had no new contracts for 2016, and did not

anticipate any new contracts for land development or road work for the remainder of the year.




                                                41
        Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 42 of 63



         242.   In August, the company opted to schedule an auction for the sale of most of its

equipment as a means of reducing overhead and costs. That auction took place on October 11,

2016.

         243.   By September 2016, Mike Bacon was the only remaining employee of R.M. Bacon

and he was not receiving a regular salary for that work.

         244.   In October 2016, the Company sold several more pieces of large equipment at

auction.

         245.   Individuals have expressly stated that the presence of PFOA in the environment

prevents them from hiring R.M. Bacon.

         246.   As of December 31, 2016, no one had contacted R.M. Bacon for a work estimate,

let alone to perform construction work for either the winter of 2016-17, or for 2017.

         247.   As of December 31, 2016, the company experienced a substantial loss of revenue

for the 2016 fiscal year.

         248.   Plaintiff Michael Bacon holds the title for the property where R.M. Bacon operates

on South Street in the Town of Hoosick, including the surrounding 90+ acres.

         249.   Michael Bacon sought to sell the property in 2016, and has listed the property at

$100,000 below the 2015 assessed value of the property and buildings for the past six months.

         250.   To date, plaintiff Michael Bacon has not received any offers for the property and

no one has looked at the property.

         251.    R.M. Bacon anticipates that it will require at least five years for the company to

return to the revenue levels that it enjoyed between 2010 and 2015, and that will occur only if

something is done to address the presence of PFOA’s in the groundwater and confidence is restored

in the community.



                                                42
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 43 of 63



       252.    A better-than-average chance also existed, however, that the consequences of the

environmental contamination from PFOA will force the 31-year old company to cease operation

during 2017 and that possibility continues.


                                     CAUSES OF ACTION


                                 FIRST CLAIM FOR RELIEF

                          Strict Products Liability – Failure to Warn
                             Against Defendants DuPont and 3M


       253.    Plaintiffs hereby incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint as if they were set forth at length herein.

       254.    This Claim is brought under New York law.

       255.    From the 1950’s through approximately 2000, Defendant 3M developed, tested,

assembled, manufactured, packaged, labeled, prepared, distributed, marketed and/or supplied for

sale and sold PFOA to Defendant DuPont and to other manufacturers of PTFE dispersions, and to

Defendants Honeywell and Saint-Gobain in the ordinary course of their business.

       256.    From the 1950s through approximately 2015, Defendant DuPont developed, tested,

assembled, manufactured, packaged, labeled, prepared, distributed, marketed and/or supplied

PFOA-containing PTFE dispersion products for sale and sold such products to Defendants

Honeywell and Saint-Gobain in the ordinary course of their business.

       257.    From approximately 2000 through approximately 2015, Defendant DuPont

developed, tested, assembled, manufactured, packaged, labeled, prepared, distributed, marketed

and/or supplied for sale PFOA and PFOA-containing PTFE dispersion products and sold such




                                                43
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 44 of 63



products to other manufacturers of PTFE dispersions, and to Defendant Saint-Gobain in the

ordinary course of its business.

       258.    By at least 1984, Defendants DuPont and 3M were aware of the health and

environmental hazards associated with PFOA exposure as well as the potential for PFOA to

contaminate soil and drinking water.       Both Defendants were also aware that there were

technologies that could reduce or eliminate the PFOA emissions for PTFE coating manufacturing

facilities and/or that PFOA could be replaced in PTFE dispersions with another surfactant. Both

Defendants chose to continue to sell PFOA and PFOA-containing PTFE dispersions and not to

advise purchasers of the true hazards of PFOA or instruct them about and recommend emission

reducing technologies because of concerns for loss of profits to these Defendants.

       259.    Upon information and belief, Defendants Honeywell and Saint-Gobain utilized the

PFOA and PFOA-containing PTFE dispersion products supplied by Defendants DuPont and 3M

in a reasonably foreseeable and intended manner and for such products’ intended uses.

       260.    The PFOA products sold by Defendants DuPont and 3M to Defendants Honeywell

and Saint-Gobain were unreasonably dangerous to manufacturing workers and to residents of

Hoosick Falls and the surrounding area without adequate warnings and instructions to prevent

discharge of PFOA into the environment, contamination of the soil and groundwater, and toxic

accumulation inside of the bodies of residents.

       261.    Defendants DuPont and 3M knew or should have known that the PFOA products

that they sold to Defendants Honeywell and Saint-Gobain would be discharged into the

environment and cause contamination of the soil and water supply and create a significant

environmental risk or hazard.




                                                  44
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 45 of 63



       262.    Defendants DuPont and 3M knew or should have known that the PFOA products

that they sold to Defendants Honeywell and Saint-Gobain would be discharged into the

environment and cause contamination of the soil and water supply of and toxic accumulation in

the blood serum of residents living in the communities where their products were used.

       263.    Defendants DuPont and 3M had actual knowledge of the environmental and health

hazards associated with PFOA ingestion through both animal studies conducted by researchers

employed or contracted by such Defendants and through experience with each Defendant’s own

workers, but, upon information and belief, failed to communicate such information to relevant

governmental agencies, or to foreseeable users of the materials, including employees handling and

disposing of them at the Hoosick Falls facilities.

       264.    Defendants DuPont and 3M also failed to warn and alert purchasers and users or

the public of their discoveries of extensive soil and groundwater contamination in communities

located near their Washington Works (DuPont) and Cottage Grove (3M) facilities once these water

supplies were determined to be contaminated with PFOA or other similar fluorochemicals

produced by Defendant 3M.

       265.    Defendants DuPont and 3M failed to provide adequate instructions and warnings

when their PFOA and PFOA-containing products were sold and accordingly sold products that

were unreasonably dangerous for their intended use and defective, making them strictly liable for

the injuries and damages sustained by plaintiffs.

       266.    Defendants DuPont and 3M breached their continuing duty to warn of defects in

their products after learning of the extensive environmental contamination caused by PFOA in or

near their own facilities and failing to pass this information on to purchasers, users and others in

the communities where these products were utilized who could be adversely affected.



                                                 45
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 46 of 63



       267.    Had Defendants DuPont and 3M provided adequate warnings and instructions of

the known health hazards and risk of environmental contamination of PFOA and their PFOA-

containing products to purchasers, users, governmental agencies and the public, it is more likely

than not that plaintiffs’ injuries and damages would not have occurred or would have been lessened

as actions would have been taken to reduce or eliminate and contamination of the environment in

and around Hoosick Falls with PFOA.

       268.    Defendants 3M and DuPont acted with reckless indifference to the environment

and to the health and safety of individuals in communities where their PFOA products were used

by failing to provide adequate warnings of the known environmental and health dangers of PFOA

when discharged into the environment and inhaled and ingested by nearby residents.

       269.    As a direct and proximate result of the sale of their defective PFOA product lacking

proper warnings and instructions, plaintiff R.M. Bacon has lost revenues of approximately

$1,000,000 for 2016, as well as the ownership of equipment. Plaintiffs continued to suffer

comparable injuries in 2017 and 2018, and the injuries are anticipated to continue. As a direct and

proximate result of Defendants’ actions and omissions described herein, plaintiff Michael Bacon’s

property has also diminished in value and lost approximately $250,000 of its value (actual amount

subject to expert appraisal) and plaintiff’s use and enjoyment of his property has been diminished.

       270.    Plaintiffs seeks judgment against Defendants in an amount that exceeds the

jurisdictional limits of all lower courts that might otherwise have jurisdiction over all causes of

action, nominal, compensatory and punitive damages in an amount to be determined by a jury but

no less than $2,650,000, together with costs and disbursements of this action and interest from the

date of verdict rendered thereon.




                                                46
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 47 of 63



                                SECOND CLAIM FOR RELIEF

                Negligent Interference with Prospective Economic Advantage
                      Against Defendants Saint-Gobain and Honeywell

                                       (R.M. Bacon alone)


       271.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if they were set forth at length herein.

       272.    Plaintiff R.M. Bacon, in November 2015, had existing economic relationships with

individuals and companies to perform work during 2016.

       273.    Based on prior years’ experience, Plaintiff would have developed additional

economic relationships with individuals and companies in 2016 and beyond.

       274.    Plaintiff’s position and reputation within the community produced other

relationships that would have resulted in anticipated property work during 2016 and beyond.

       275.    As R.M. Bacon was the primary company in the region providing excavation and

leveling work, along with other work for property development, Defendants knew or should have

known of plaintiff’s economic relationships within the community and plaintiff’s leading role in

the region for such services.

       276.    Defendants’ conduct caused the release of PFOA into the environment. Those

releases included, but are not limited to, direct discharges into soil, discharge through air

emissions, and disposal at various locations around the community.

       277.    Defendants failed to exercise reasonable care in their handling of their

manufacturing operations and associated waste disposals.

       278.    Defendants’ actions disregarded federal and state law and disregarded industry

practices for handling waste, including PFOA.



                                                47
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 48 of 63



        279.    At all relevant times, Defendants were aware of the health, safety and

environmental threats that PFOA presented and of the potential consequences if they mishandled

their waste and discharges in an unsafe manner.

        280.    Defendants knew or should have known that use of PFOA and/or the discharge of

PFOA was potentially hazardous to human health and the environment and required Defendants

to take adequate safety precautions to ensure that PFOA was not released into the surrounding

environment.

        281.    As a result of Defendants’ actions, they have substantially contaminated the local

environment, including the underlying aquifer, with PFOA.

        282.    Defendants’ contamination of the environment has disrupted plaintiff’s economic

relationship with existing and future customers and the local community.

        283.    As a result, R.M. Bacon lost existing and future economic relationships, resulting

in substantial economic losses in 2016 and beyond.

        284.    Defendants’ wrongful conduct constitutes the primary, if not sole, cause of the harm

that plaintiff has incurred.

        285.    Plaintiff, additionally, is entitled to punitive damages as a result of Defendants’

egregious actions.


                                 THIRD CLAIM FOR RELIEF

                      Intentional Interference with Economic Relationship
                        Against Defendants Saint-Gobain and Honeywell

                                        (R.M. Bacon alone)


        286.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if they were set forth at length herein.

                                                 48
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 49 of 63



       287.   Plaintiff R.M. Bacon, in November 2015, had existing economic relationships with

individuals and companies to perform work during 2016.

       288.   Based on prior years’ experience, Plaintiff would have developed additional

economic relationships with individuals and companies in 2016 and beyond.

       289.   Plaintiff’s position and reputation within the community produced other

relationships that would have resulted in anticipated property work during 2016 and beyond.

       290.   As R.M. Bacon was the primary company in the region providing excavation and

leveling work, along with other work for property development, Defendants knew of plaintiff’s

economic relationships within the community and plaintiff’s leading role in the region for such

services.

       291.   Defendants’ conduct caused the release of PFOA into the environment. Those

releases included, but are not limited to, direct discharges into soil, discharge through air

emissions, and disposal at various locations around the community.

       292.   Defendants failed to exercise reasonable care in their handling of their

manufacturing operations and associated waste disposals.

       293.   Defendants’ actions disregarded federal and state law and disregarded industry

practices for handling waste, including PFOA.

       294.   At all relevant times, Defendants were aware of the health, safety and

environmental threats that PFOA presented and of the potential consequences if they mishandled

their waste and discharges in an unsafe and hazardous manner.

       295.   Defendants knew or should have known that use of PFOA and/or the discharge of

PFOA was potentially hazardous to human health and the environment and required Defendants




                                                49
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 50 of 63



to take adequate safety precautions to ensure that PFOA was not released into the surrounding

environment.

        296.    Further, Defendants deliberately withheld information about their handling of

waste containing PFOA. Additionally, Defendant St. Gobain withheld knowledge of community-

wide contamination of the groundwater with PFOA from the McCaffrey Street facility, in direct

disregard for the economic relationships of Plaintiff within the community, as well as the health

and safety of the community.

        297.    As a result of Defendants’ actions, they have substantially contaminated the local

environment, including the underlying aquifer, with PFOA.

        298.    Defendants’ contamination of the environment has disrupted plaintiff’s economic

relationship with existing customers and the local community.

        299.    As a result, R.M. Bacon lost existing economic relationships and future economic

relationships as well and resulting in annual losses of $750,000 or more for the foreseeable future.

        300.    Defendants’ wrongful conduct constitute the primary, if not sole, cause of the harm

that plaintiff has incurred.

        301.    Plaintiff, additionally, is entitled to punitive damages as a result of Defendants’

egregious actions.

                                FOURTH CLAIM FOR RELIEF

                        Tortious Interference with Business Relationship
                        Against Defendants Saint-Gobain and Honeywell

                                           (R.M. Bacon)


        302.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if they were set forth at length herein.



                                                 50
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 51 of 63



        303.    Plaintiff R.M. Bacon has a series of ongoing business relationships with various

companies in and around Hoosick Falls.

        304.    Those relationships include work with Pro-Builders Construction Co. (Hoosick

Falls), Hathaway Electric Inc. (Bennington, VT), Man of Kent Tavern (Hoosick Falls), JMP

Foundation, Inc., T-Masonry & Building Services (Hoosick Falls), Nate Case Remodeling and

other businesses within the region.

        305.    Defendants’ contamination of the environment has interfered with plaintiff’s

existing business relationships and ability to obtain work with those companies.

        306.    Defendants’ contamination of the environment, through both the discharge to the

ground and releases into the atmosphere, was in reckless or willful disregard of their obligation to

safely and properly manage and dispose of Defendants’ waste products from their manufacturing

operations.

        307.    Defendants’ acts and their consequences adversely impacted plaintiff’s business

relationship with the identified businesses and other, similar businesses through the elimination of

the work that plaintiff had performed in the past.

        308.    As a result, R.M. Bacon lost existing business relationships resulting in substantial

economic losses in 2016 and beyond.

        309.    Defendants’ wrongful conduct constitutes the primary, if not sole, cause of the harm

that plaintiff has incurred.

        310.    Plaintiff, additionally, is entitled to punitive damages as a result of Defendants’

egregious actions.




                                                 51
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 52 of 63



                                 FIFTH CLAIM FOR RELIEF

                               Negligence Against All Defendants
                                       By Both Plaintiffs


       311.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if they were set forth at length herein.

       312.    At the relevant times specified above, Defendants owned and operated the various

facilities in Hoosick Falls that utilized PFOA.

       313.    This Claim is brought under New York law.

       314.    Defendants 3M and DuPont knew or should have known that PFOA and PTFE

dispersions containing PFOA that were used in the manufacturing processes at Defendants

Honeywell’s and Saint-Gobain’s facilities would result in the release into the environment of

PFOA, the contamination of the soil and groundwater, ingestion of that groundwater by the

community of Hoosick Falls, accumulation of PFOA in the bodies of members of that community,

including Plaintiff, and adverse health effects to those people, including Plaintiff.

       315.    All Defendants knew or should have known that use of PFOA, PFOA-containing

PTFE dispersions and/or the discharge of PFOA into the air, ground and sewer system was

potentially hazardous to human health and the environment and required Defendants to take

adequate safety precautions to ensure that PFOA was not released into the surrounding

environment.

       316.    Defendants knew or should have known that use of PFOA Solution and/or the

disposal and discharge of PFOA Solution was potentially hazardous to human health and the

environment and required Defendants to take adequate safety precautions to ensure that PFOA was

not released into the surrounding environment.



                                                  52
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 53 of 63



        317.     All Defendants further knew or should have known that it was unsafe and/or

unreasonably dangerous to wash out and/or discharge filters or trays containing PFOA-containing

PTFE dispersions onto the ground within floor drains in, and in close proximity to, the McCaffrey

Street, Liberty Street and other facilities operated by Defendants Saint-Gobain and Honeywell in

Hoosick Falls.

        318.     Defendants further knew or should have known that it was unsafe and/or

unreasonably dangerous to wash out and/or discharge into the environment the residue from the

manufacturing ovens and their stacks where PFOA-containing PTFE dispersions were used.

        319.     During some of the years of the operation of PTFE coating manufacturing

facilities in Hoosick Falls’ Defendants 3M and DuPont failed to share information and knowledge

that these companies had and to provide adequate warnings and instructions to Defendants

Honeywell and Saint-Gobain about the hazards of PFOA to the environment and to the safety of

the community.

        320.     At some point in time after use of PFOA at the Hoosick Falls facilities began,

either based upon information provided by Defendants 3M and/or DuPont, or through published

and available literature, Defendants Saint-Gobain and Honeywell, knew or should have known

of the environmental risks and health hazards associated with exposure of human beings to

PFOA.

        321.     Defendants 3M and DuPont had a continuing duty to warn purchasers of their

PFOA and PFOA-containing products of risks and hazards learned by such Defendants after sale

of these products.




                                                53
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 54 of 63



       322.   Defendants further knew or should have known that it was unsafe and/or

unreasonably dangerous to permit PFOA vapors and particulate matter to exit from stacks at the

facility without adequate control measures.

       323.   Defendants Saint-Gobain and Honeywell had a duty to take all reasonable

measures to ensure that PFOA-containing PTFE dispersions and/or PFOA would be effectively

contained and not discharged or released into the surrounding environment.

       324.   Defendants Saint-Gobain and Honeywell further had a duty to ensure that the

manufacturing processes they chose to employ did not unreasonably endanger the soil and

drinking water relied upon by residents of Hoosick Falls and the surrounding area.

       325.   Defendants Saint-Gobain and Honeywell had a further duty, once the release of

PFOA into the environment was discovered, to immediately and diligently investigate and

address PFOA disposal methods in order to stop the release or spread of the contaminant.

       326.   Defendants Saint-Gobain and Honeywell breached the above-stated duties by

unreasonably disposing of PFOA Solution and/or releasing PFOA in a manner that guaranteed

PFOA would enter the environment, including the soil and groundwater.

       327.   Defendants 3M and DuPont had a duty to warn users of their PFOA products of

the dangers of releasing PFOA into the environment and breached that duty by failing to disclose

information they possessed about the health hazards associated with PFOA exposure, the

propensity of PFOA to cause environmental contamination of soil and drinking water and the

bioaccumulation of PFOA in people ingesting such contaminated drinking water.

       328.   Defendants 3M and DuPont further breached their continuing duties to warn about

the dangers of PFOA learned after the manufacture and sale of their PFOA and PFOA-containing

products to Defendants Saint-Gobain and Honeywell.



                                               54
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 55 of 63



       329.    Defendants 3M and DuPont breached the above-stated duties by failing to

adequately warn and provide sufficient instructions to foreseeable users of the products including

employees handling and disposing of the products at the Hoosick Falls facilities, and to avoid

discharging PFOA into the environment where it was likely to enter the soil and ground water

and be ingested by residents such as Plaintiff.

       330.    Had Defendants DuPont and 3M provided adequate warnings and instructions of

the known health hazards and risk of environmental contamination of PFOA and their PFOA-

containing products to purchasers, users, governmental agencies and the public, it is more likely

than not that Plaintiff’s injuries and damages would not have occurred or would have been

lessened as actions would have been taken to reduce or eliminate Plaintiff’s exposure to PFOA

before toxic accumulation in the body and environment occurred.

       331.    As a result of Defendants’ breaches of the various duties set forth above, the soil

and drinking water in and around Hoosick Falls, New York became contaminated with unsafe

levels of PFOA. Indeed, Defendants, through the negligent, reckless and/or intentional acts and

omissions alleged herein, have contaminated both the municipal drinking water and drinking water

of private wells in Hoosick Falls and the surrounding area, as well as contaminated the property

and land in the area.

       332.    Defendants’ breach of their duty caused economic conditions to collapse in Hoosick

Falls and a resulting collapse in the business operations of R.M. Bacon. Due solely to Defendants’

breach of their duty, no property development occurred in the Village during 2016 and plaintiffs

was injured.

       333.    Defendants’ contamination of the environment has also stigmatized the local

community and will adversely impact development in the community for the foreseeable future.



                                                  55
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 56 of 63



       334.    As a direct and proximate result of Defendants’ actions and omissions described

herein, plaintiff R.M. Bacon has lost revenues of approximately $1,000,000 for 2016, as well as

the ownership of equipment. Plaintiffs continued to suffer comparable injuries in 2017 and 2018,

and the injuries are anticipated to continue.

       335.    As a direct and proximate result of Defendants’ actions and omissions described

herein, plaintiff Michael Bacon’s property has also diminished in value and lost approximately

$250,000 of its value.

       336.    Plaintiffs seeks judgment against Defendants in an amount that exceeds the

jurisdictional limits of all lower courts that might otherwise have jurisdiction over all causes of

action, nominal, compensatory and punitive damages in an amount to be determined by a jury but

no less than $2,650,000, together with costs and disbursements of this action and interest from the

date of verdict rendered thereon.


                                 SIXTH CLAIM FOR RELIEF

                    Gross Negligence Against Saint Gobain and Honeywell
                                     By Both Plaintiffs


       337.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if they were set forth at length herein.

       338.    Defendants Saint-Gobain’s and Honeywell’s acts and omissions resulting in the

massive release of PFOA into the environment demonstrate want of even scant care or an extreme

departure from the ordinary standard of care. Both Defendant may also be responsible for similar

releases at 1 Liberty Street. Defendant Honeywell may also be responsible for similar releases of

PFOA from the Oak Materials Site, a facility at John St./Lyman St., and at least four buildings on

River Road

                                                56
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 57 of 63



       339.    Defendants Saint-Gobain’s and Honeywell’s failure to adequately manage, handle

or oversee the disposal of its waste containing PFOA, and in particular to prevent a massive release

of PFOA into the environment, and subsequent failure to contain that release, amounts to an

extreme departure from what a reasonably careful person would do in the same situation to prevent

harm to others.

       340.    Defendants Saint-Gobain and Honeywell knew or should have known that the

haphazard and indiscriminate discharge of waste containing PFOA into the environment posed a

threat of significant danger to the environment and to the health and well-being of the nearby

community and residents of the Village of Hoosick Falls.

       341.    Defendants Saint-Gobain’s and Honeywell’s acts and omissions therefore

demonstrate want of even scant care or an extreme departure from the ordinary standard of care,

amounting to gross negligence.

       342.    Defendants’ gross negligence was the proximate cause of all of the Plaintiffs’

injuries and damages.

       343.    Defendants Saint-Gobain and Honeywell are liable to Plaintiffs for all damages

arising from Defendants Saint-Gobain’s and Honeywell’s wrongful conduct, including

compensatory and exemplary relief.

       344.    Plaintiffs seek judgment against Defendants Saint-Gobain and Honeywell in an

amount that exceeds the jurisdictional limits of all lower courts that might otherwise have

jurisdiction over all causes of action, nominal, compensatory and punitive damages in an amount

to be determined by a jury but no less than $2,650,000, together with costs and disbursements of

this action and interest from the date of verdict rendered thereon.




                                                 57
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 58 of 63



                                SEVENTH CLAIM FOR RELIEF

                     Negligence Per Se Against Saint Gobain and Honeywell
                                       By Both Plaintiffs


          345.   Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if they were set forth at length herein.

          346.   Defendants Saint-Gobain’s and Honeywell’s acts and omissions violate multiple

federal and state statutes and regulations.

          347.   These statutes create a duty that Defendants owed to all members of the community

for the proper handling, management and disposal of chemicals or hazardous waste and protected

the members of the community from any individual, entity or corporation from polluting the local

environment. Federal and New York State laws and regulations expressly prohibit or carefully

manage the release or discharge of contaminants into the environment.

          348.   Defendants Saint-Gobain’s and Honeywell’s actions include the disposal of PFOA

without the proper authorization and the release of PFOA into the environment, including

discharges into the neighboring soil and air emissions into the general vicinity.

          349.   As a result of Defendants Saint-Gobain’s and Honeywell’s actions, PFOA is

present on the Plaintiff’s property.

          350.   By way of example, Defendants have violated New York State Environmental

Conservation laws §§ 17-0501, 27-0914 and 37-0107.

          351.   Defendants Saint-Gobain and Honeywell, in releasing PFOA into the atmosphere,

have violated New York laws and regulations, including 6 NYCRR § 200.6 and 6 NYCRR § 211.1.

          352.   Violations of statutory provisions and regulatory obligations constitute negligence

per se.



                                                  58
     Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 59 of 63



       353.    Defendants Saint-Gobain’s and Honeywell’s violations have interfered and

adversely impacted R.M. Bacon’s operations and business opportunities.

       354.    Defendants Saint-Gobain’s and Honeywell’s failure to adequately manage, handle

or oversee the disposal of its waste containing PFOA, and in particular to prevent a massive release

of PFOA into the environment, and subsequent failure to contain that release, amounts to an

extreme departure from what a reasonably careful person would do in the same situation to prevent

harm to others.

       355.    Defendants Saint-Gobain and Honeywell knew or should have known that the

haphazard and indiscriminate discharge of waste containing PFOA into the environment posed a

threat of significant danger to the environment and to the health and well-being of the nearby

community and residents of the Village of Hoosick Falls.

       356.    Defendants Saint-Gobain’s and Honeywell’s contamination of the environment has

also stigmatized the local community and will adversely impact development in the community

for the foreseeable future.

       357.    As a direct and proximate result of Defendants Saint-Gobain’s and Honeywell’s

actions and omissions described herein, plaintiff R.M. Bacon has lost revenues of approximately

$1,000,000 for 2016, as well as the ownership of equipment. Plaintiffs continued to suffer

comparable injuries in 2017 and 2018, and the injuries are anticipated to continue.

       358.    As a direct and proximate result of Defendants Saint-Gobain’s and Honeywell’s

actions and omissions described herein, plaintiff Michael Bacon’s property has also diminished in

value and lost approximately $250,000 of its value.

       359.    Plaintiffs, accordingly, seek damages from Defendants Saint-Gobain and

Honeywell in an amount that a jury shall determine but will be no less than $2,650,000.



                                                59
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 60 of 63



                                 EIGHTH CAIM FOR RELIEF

                      Strict Liability for Abnormally Dangerous Activities
                       Against Defendants Saint-Gobain and Honeywell
                                         By Both Plaintiffs


        360.     Plaintiffs hereby incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint as if they were set forth at length herein.

        361.     Defendants Saint-Gobain’s and Honeywell’s manufacturing processes and

negligent, reckless, and/or intentional handling of PFOA Solution and/or PFOA constituted an

abnormally dangerous activity for which Defendants are strictly liable.

        362.     Defendants Saint-Gobain’s and Honeywell’s use and disposal of PFOA Solution,

PFOA or other waste containing PFOA, as described herein, was inappropriate to the place where

it was carried out, especially given the close proximity of the McCaffrey Street Site and the p-sites

identified herein to sources of drinking water relied upon by residents of Hoosick Falls, including

Plaintiff.

        363.     Furthermore, Defendants’ use and disposal of PFOA, and reckless disregard for the

consequences of those actions, carried a high degree of risk of harm to others and a likelihood that

any such harm would be great. Indeed, the result of Defendants’ conduct is all too clear. The State

of New York has, inter alia, declared the McCaffrey Street Site a Superfund site, it may designate

other facilities in the Village as Superfund sites, and it has activated emergency funds to remediate

the situation.

        364.     As a result of Defendants Saint-Gobain’s and Honeywell’s abnormally dangerous

activities, Plaintiff injuries and damages identified above and continue to suffer harm.

        365.     Plaintiffs seek a judgment against Defendants Saint-Gobain and Honeywell in an

amount that exceeds the jurisdictional limits of all lower courts that might otherwise have

                                                 60
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 61 of 63



jurisdiction over all causes of action, nominal, compensatory and punitive damages in an amount

to be determined by a jury but no less than $2,400,000, together with costs and disbursements of

this action and interest from the date of verdict rendered thereon.


                                 NINTH CLAIM FOR RELIEF

                  Trespass Against Defendants Saint-Gobain and Honeywell

                                      (Michael Bacon alone)


       366.    Plaintiff Michael Bacon hereby incorporate by reference the allegations contained

in the preceding paragraphs of this Complaint as if they were set forth at length herein.

       367.    Plaintiff Michael Bacon holds the title for the property where R.M. Bacon operates

on South Street in the Town of Hoosick, including the surrounding 90+ acres.

       368.    PFOA has been detected at the property and a POET system was installed.

       369.    Defendants Saint-Gobain and Honeywell negligently, recklessly, and/or

intentionally failed to properly control, apply, use and/or dispose of PFOA Solution and/or PFOA

or other waste containing PFOA, such that Defendants Saint-Gobain and Honeywell proximately

caused PFOA contaminants to enter, invade, intrude upon and injure the right of plaintiff Michael

Bacon to possess his property.

       370.    Plaintiff Michael Bacon has not consented, and do not consent, to the contamination

alleged herein. Defendants Saint-Gobain and Honeywell knew or reasonably should have known

that plaintiff would not consent to this trespass.

       371.    As a direct and proximate result of Defendants’ actions and omissions described

herein, plaintiff Michael Bacon’s property has also diminished in value and lost approximately




                                                     61
      Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 62 of 63



$250,000 of its value (actual amount subject to expert appraisal) and plaintiff’s use and enjoyment

of his property has been diminished.

        372.    As a direct and proximate result of Defendants Saint-Gobain’s and Honeywell’s

acts and omissions as alleged herein, the plaintiff’s property became contaminated with PFOA,

causing significant property damage, including actual, consequential, and nominal damages.


                                           JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any

and all issues in this action so triable of right.


                                       PRAYER FOR RELIEF


        Plaintiffs request that the Court enter judgment in their favor and against Defendants,

awarding as follows:

        1.      Actual, general, special, incidental, statutory, compensatory, and consequential

                damages in an amount to be proven at trial, but which will meet or exceed

                $2,650,000;

        2.      Punitive and exemplary damages due to Defendants’ malice detailed above;

        3.      All costs including reasonable attorneys’ fees, court costs, and other litigation

                expenses;

        4.      Pre- and post-judgment interest

        5.      All such other relief as the Court deems just and proper.




                                                     62
    Case 1:17-cv-00441-LEK-DJS Document 53 Filed 12/31/18 Page 63 of 63



Dated: December 31, 2018
       New York, New York
                                         Respectfully submitted,


                                         /s/ William A. Walsh_______

                                         William A. Walsh, Esq.
                                         NDNY Bar Roll #519925
                                         WEITZ & LUXENBERG, P.C.
                                         700 Broadway
                                         New York, New York 10003
                                         Telephone: (212) 558-5500
                                         Facsimile: (212) 344-5461
                                         Email: wwalsh@weitzlux.com

                                         John K. Powers, Esq.
                                         USDC NDNY Bar Roll #102384
                                         POWERS & SANTOLA, LLP
                                         100 Great Oaks Blvd.
                                         Albany, New York 12203
                                         Telephone: (518) 465-5995
                                         Facsimile: (518) 426-4012
                                         E-mail: jpowers@powers-santola.com


                                         Attorneys for Plaintiffs




                                    63
